Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 21-40 are presenting for examination.
Obvious Double Patent Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-23, 28-30, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 11, 14, and 17 of U.S. Patent No. 11,218,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 511 teaches claims 21-23, 28-30, and 35-37 as shown in the table below.
17/567,318
11,218,511
21. (New) A system, comprising: 
one or more processors; and a memory, that stores program instructions that, when executed by the at least one processor, cause the one or more processors to implement an identity and access management system, configured to: monitor for changes to one or more resources of a network-based service hosted by a provider network; based on the monitoring, detect a first change at a first resource of the one or more resources; determine that an access management policy is affected by the detected first change, wherein the first resource is associated with an account of the provider network, wherein the access management policy describes one or more actions that are respectively allowed or denied by the provider network; and provide, via an interface of the identity and access management system, an indication that the access management policy is affected by the detected first change.
1. A system, comprising: 
at least one processor; and a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement an identity and access management service for a provider network, the identity and access management service configured to: receive, via an interface of the identity and access management service, a request to validate an access management policy associated with an account of the provider network, wherein the access management policy describes one or more actions that are respectively allowed or denied for one or more services hosted by the provider network; in response to receiving the request to validate the access management policy: obtain a respective state for one or more resources of the one or more services associated with the account and specified in the access management policy; identify a correction to a portion of the access management policy that specifies the one or more resources based on an validation of the access management policy according to the respective state; and provide, via the interface of the identity and access management service, the correction to the portion of the access management policy.
3. The system of claim 1, wherein the identity and access management service configured to: detect a change to a feature of one of the one or more network-based services; determine that the access management policy is affected by the detected change; and provide an indication that the access management policy is affected by the detected change.
22. (New) The system of claim 21, wherein the indication provides a suggested correction to the access management policy.

23. (New) The system of claim 22, wherein the suggested correction to the access management policy is determined using a machine learning model trained to provide a suggested correction using prior policy modifications received for other access management policies at the identity and access management service.
4. The system of claim 1, wherein the validation of the access management policy further identifies a second correction for the access management policy by applying a machine learning model trained to provide a suggested correction using prior policy modifications received for other access management policies at the identity and access management service.


4.	As to claims 28-30 & 35-37, the claims are similar in scope and they are rejected under the same rational.
Allowable subject matter
5.	Claims  24-27, 31-34, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.1.	The prior art of record doesn’t teach the limitations of claims 24-27, 31-34, and 38-40.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                        11/11/2022